       Case 1:19-cv-01704-EPG Document 22 Filed 11/05/20 Page 1 of 4


 1   Young Cho
     Attorney at Law: 189870
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
 4   Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
 5
     Attorneys for Plaintiff
 6   John W. Howell

 7
 8
 9
10
11                                UNITED STATES DISTRICT COURT

12                               EASTERN DISTRICT OF CALIFORNIA

13
14   JOHN W. HOWELL,                                )   Case No.: 1:19-cv-01704-EPG
                                                    )
15                  Plaintiff,                      )   STIPULATION AND ORDER FOR THE
                                                    )   AWARD AND PAYMENT OF ATTORNEY
16          vs.                                     )   FEES AND EXPENSES PURSUANT TO
                                                    )   THE EQUAL ACCESS TO JUSTICE ACT,
17   ANDREW SAUL,                                   )   28 U.S.C. § 2412(d) AND COSTS
     Commissioner of Social Security,               )   PURSUANT TO 28 U.S.C. § 1920
18                                                  )
                    Defendant.                      )
19                                                  )
                                                    )
20
21          TO THE HONORABLE ERICA P. GROSJEAN, MAGISTRATE JUDGE OF THE

22   DISTRICT COURT:

23          IT IS HEREBY STIPULATED, by and between the parties through their undersigned

24   counsel, subject to the approval of the Court, that John W. Howell be awarded attorney fees in

25   the amount of three thousand four hundred dollars ($3,400.00) under the Equal Access to Justice

26   Act (EAJA), 28 U.S.C. § 2412(d), and costs in the amount of zero dollars ($0.00) under 28

27
                                                   -1-
28
         Case 1:19-cv-01704-EPG Document 22 Filed 11/05/20 Page 2 of 4


 1   U.S.C. § 1920. This amount represents compensation for all legal services rendered on behalf of

 2   Plaintiff by counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920;

 3   2412(d).

 4             After the Court issues an order for EAJA fees to Howell, the government will consider

 5   the matter of Howell's assignment of EAJA fees to Young Cho. The retainer agreement

 6   containing the assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,

 7   2529 (2010), the ability to honor the assignment will depend on whether the fees are subject to

 8   any offset allowed under the United States Department of the Treasury's Offset Program. After

 9   the order for EAJA fees is entered, the government will determine whether they are subject to

10   any offset.

11             Fees shall be made payable to Howell, but if the Department of the Treasury determines

12   that Howell does not owe a federal debt, then the government shall cause the payment of fees,

13   expenses and costs to be made directly to Law Offices of Lawrence D. Rohlfing, pursuant to the

14   assignment executed by Howell.1 Any payments made shall be delivered to Young Cho.

15             This stipulation constitutes a compromise settlement of Howell's request for EAJA

16   attorney fees, and does not constitute an admission of liability on the part of Defendant under the

17   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and

18   bar to, any and all claims that Howell and/or Young Cho including Law Offices of Lawrence D.

19   Rohlfing may have relating to EAJA attorney fees in connection with this action.

20            This award is without prejudice to the rights of Young Cho and/or the Law Offices of

21   Lawrence D. Rohlfing to seek Social Security Act attorney fees under 42 U.S.C. § 406(b),

22   subject to the savings clause provisions of the EAJA.

23   DATE: November 5, 2020                        Respectfully submitted,

24                                                 LAW OFFICES OF LAWRENCE D. ROHLFING

25
26   1
       The parties do not stipulate whether counsel for the plaintiff has a cognizable lien under federal law against the
     recovery of EAJA fees that survives the Treasury Offset Program.
27
                                                               -2-
28
      Case 1:19-cv-01704-EPG Document 22 Filed 11/05/20 Page 3 of 4


 1                                         /s/ Young Cho
                                BY: __________________
 2                            Young Cho
                                    Attorney for plaintiff
 3                                  JOHN W. HOWELL

 4
     DATE: November 5, 2020     McGREGOR W. SCOTT
 5                                 United States Attorney

 6
                                           /s/ Marcelo N. Illarmo
 7
                                    MARCELO N. ILLARMO
 8                                  Special Assistant United States Attorney
                                    Attorneys for Defendant
 9                                  ANDREW SAUL, Commissioner of Social Security (Per e-
                                    mail authorization)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -3-
28
       Case 1:19-cv-01704-EPG Document 22 Filed 11/05/20 Page 4 of 4


 1                                               ORDER

 2          Pursuant to the stipulation of the parties (ECF No. 21), and as set forth above, IT IS

 3   ORDERED that Plaintiff is awarded attorney fees in the amount of three thousand four hundred

 4   dollars ($3,400) under the Equal Access to Justice Act, 28 U.S.C. § 2412(d), and no costs under

     28 U.S.C. § 1920.
 5
 6
     IT IS SO ORDERED.
 7
 8      Dated:    November 5, 2020                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
